Citation Nr: 1043726	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for skull loss with memory 
impairment, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.  

3.  Entitlement to service connection for disabilities of the 
mouth, including an overbite, injured taste buds and salivary 
glands, and removal of wisdom teeth.  

4.  Entitlement to service connection for tingling and numbness 
of the upper extremities, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to November 
1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant's claim is now in the jurisdiction of 
the RO in San Diego, California.  

As set forth below, a remand of this matter is necessary.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board notes that in his May 2004 claim, the appellant 
indicated that he had recently been advised that "once a veteran 
reaches the total rating of 160% combined, the veteran is 
entitled to a $300 dollar increase."  He inquired as to whether 
he was eligible for such benefit, an apparent reference to 
special monthly compensation.  

The Board wishes to assure the appellant that he is already in 
receipt of special monthly compensation, including on account of 
having a service-connected disability rated as 100 percent 
disabling (schizophrenic reaction with chronic brain syndrome, 
rated as 100 percent disabling), plus additional service-
connected disabilities independently rated as 50 percent or more 
and 60 percent or more.  See 38 U.S.C.A. § 1114(p), (s) (West 
2002); 38 C.F.R. §§3.350(i), (f)(3) (2010).  These additional 
service-connected disabilities are diabetes mellitus, rated as 
60 percent disabling; skull loss with memory impairment, rated as 
50 percent disabling; residuals of an injury to the 
temporomandibular joint, rated as 30 percent disabling; tinnitus, 
rated as 10 percent disabling; hypertension, rated as 10 percent 
disabling; neuralgia of the cranial nerve, rated as 10 percent 
disabling; peripheral neuropathy of the right and left lower 
extremities, rated as 10 percent disabling, respectively; and 
hearing loss, rated as zero percent disabling.  The record shows 
that the appellant is also receiving special monthly compensation 
based on the need for regular aid and attendance as well for the 
anatomical loss of use of a creative organ.  See 38 U.S.C.A. 
§ 1114(k), (l) (West 2002); 38 C.F.R. §§3.350(a), (b) (2010).  

Additionally, the Board notes that in an August 2005 
statement, the appellant appeared to raise a claim of 
service connection for a disability manifested by 
dizziness as well as a tender scar of the scalp.  Inasmuch 
as these claims have not been adjudicated by the RO, the 
Board does not have jurisdiction over them and they are 
referred to the RO for appropriate action.


REMAND

Entitlement to an increased rating for skull loss with 
memory impairment, currently evaluated as 50 percent 
disabling.  

The RO has evaluated the appellant's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5296.  Under those criteria, a 50 
percent rating is assigned for loss of the skull in an area 
measuring larger than size of a 50-cent piece or 1.140 inches 
(7.355 centimeters), without brain hernia.  A maximum rating of 
80 percent is assigned for where a brain hernia is present.  38 
C.F.R. § 4.71a, Diagnostic Code 5296.  

In this case, the appellant has not been afforded a VA medical 
examination in connection with his claim and the record on appeal 
contains no specific findings as to the presence or absence of a 
brain hernia.  This must be corrected on remand.  38 C.F.R. 
§ 3.159(c)(4) (2010); see also Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that VA medical examination reports must provide 
sufficient reference to the pertinent schedular criteria). 

Additionally, the Board notes that VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court has 
held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative of 
or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

In this case, it does not appear that the appellant's memory loss 
symptomatology was considered in assigning the 50 percent 
disability rating under Diagnostic Code 5296.  The Board notes 
that service connection is also in effect for schizophrenic 
reaction with chronic brain syndrome, rated as 100 percent 
disabling.  Although it appears that the appellant's memory loss 
symptomatology may have been considered in assigning that 
disability rating, and although it appears that the appellant is 
already in receipt of the maximum compensation available for his 
combined disability rating, this should nonetheless be clarified 
on remand to ensure that there is no confusion on the part of the 
appellant.  

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.  

In a September 2009 statement, the appellant indicated that since 
he was last examined by VA, his service-connected diabetes 
mellitus has increased in severity.  In support of his 
contention, the appellant submitted private clinical records 
dated in August 2009 characterizing his diabetes mellitus as 
being out of control.  

In light of the appellant's assertions, and given the current 
state of the record on appeal, the Board finds that a VA medical 
examination in necessary to ensure that the appellant's service-
connected diabetes mellitus is appropriately evaluated.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is insufficient to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).

The Board also notes that the appellant has reported receiving 
continued treatment at the Long Beach VA Medical Center.  The 
most recent records from that facility associated with the record 
on appeal are dated in November 2006.  VA is required to obtain 
relevant records from a Federal department or agency, including 
records from VA treatment facilities.  See also 38 C.F.R. § 3.159 
(c)(2) (2010).  On remand, therefore, more recent VA clinical 
records should be obtained.  

Entitlement to service connection for tingling and 
numbness of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus.

The appellant seeks service connection for tingling and numbness 
in the upper extremities which he contends is secondary to his 
service-connected diabetes mellitus.  In connection with his 
claim, the appellant underwent VA medical examination in October 
2006, at which his complaints included tingling and numbness in 
the arms and legs.  The examiner diagnosed the appellant as 
having peripheral neuropathy of the lower extremities, secondary 
to diabetes mellitus.  As set forth above, service connection is 
now in effect for peripheral neuropathy of the right and left 
lower extremities.  The examiner, however, failed to comment on 
the nature and etiology of the appellant's reported tingling and 
numbness of the upper extremities.  This must be remedied on 
remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

The Board also notes that at his August 2010 Board hearing, the 
appellant testified that his physician had advised him that the 
tingling in his upper extremities was due to neuropathy caused by 
his service-connected disabilities.  The appellant is advised 
that it would be to his benefit to submit evidence of a nexus 
between his current tingling in the upper extremities and any 
service-connected disability, including diabetes mellitus.  See 
e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 
the Board has the duty to suggest the submission of evidence that 
may have been overlooked).  

Entitlement to service connection for disabilities of the 
mouth, including an overbite, injured taste buds and 
salivary glands, and removal of wisdom teeth.  

The appellant contends that as a result of his service-connected 
residuals of an injury to the temporomandibular joint, he 
developed an overbite, bites his tongue frequently resulting in 
injuries to his taste buds as well as his salivary glands, which 
causes his mouth to fill with saliva, resulting in a choking 
sensation.  The appellant also contends that his service-
connected temporomandibular joint injury necessitated the removal 
of his wisdom teeth.  

The record on appeal shows that the appellant underwent VA 
medical examination in August 2004 at which the examiner noted 
that the appellant had a history of facial trauma with right 
skull fracture in 1966, resulting in difficulty opening his jaw.  
He noted that two subsequent surgeries to restore jaw functioning 
had failed.  The diagnosis was mandible, residuals of injury, 
right temporomandibular jaw.  The examiner, however, failed to 
comment on the nature and etiology of the appellant's claimed 
disabilities of the mouth, including an injured tongue, taste 
buds, and salivary glands.  This must be remedied on remand.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Long Beach VA 
Medical Center and request clinical records 
pertaining to the appellant for the period 
from November 2006 to the present.

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
ascertaining the severity of his service-
connected skull loss disability.  The 
examiner should be asked to describe the 
appellant's skull loss in detail, including 
the size of the loss.  The examiner should 
also be asked to comment on the presence or 
absence of any brain hernia.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  The appellant should also be afforded a 
VA medical examination for the purpose of 
ascertaining the severity of his service-
connected diabetes mellitus.  After 
examining the appellant and reviewing the 
claims folder, the examiner should be asked 
to comment on the severity of the 
appellant's service-connected diabetes 
mellitus, to include stating whether it 
requires more than one daily injection of 
insulin, a restricted diet, or regulation 
of activities.  The examiner should also 
state whether the appellant's diabetes 
mellitus is productive of progressive loss 
of weight or strength, or other 
complications.  Finally, the examiner 
should comment on whether the appellant's 
diabetes mellitus is productive of episodes 
of ketoacidosis or hypoglycemic reactions, 
which have required periods of 
hospitalization per year or weekly visits 
to a diabetic care provider.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of his 
reported numbness and tingling of the upper 
extremities.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should identify 
all upper extremity pathology observed, 
with separate diagnoses, if necessary.  The 
examiner should also provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any upper extremity pathology 
identified on examination is causally 
related to the appellant's active service 
or any incident therein.  Alternatively, 
the examiner should state whether any upper 
extremity pathology identified is causally 
related to or aggravated by any of the 
appellant's numerous service-connected 
disabilities, including diabetes mellitus 
or chronic brain syndrome.  The report of 
examination should include a complete 
rationale for all opinions rendered.

5.  The appellant should be afforded an 
appropriate VA medical or dental 
examination for the purpose of identifying 
the nature and etiology of his claimed 
disabilities of the mouth, including an 
overbite, injured tongue, taste buds, 
salivary gland, and removal of wisdom 
teeth.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should identify 
all mouth pathology observed, with separate 
diagnoses, if necessary.  The examiner 
should also provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any mouth 
pathology identified on examination, 
including an overbite, injured tongue, 
taste buds, salivary gland, and removal of 
wisdom teeth, is causally related to the 
appellant's active service or any incident 
therein.  Alternatively, the examiner 
should state whether any upper extremity 
pathology identified is causally related to 
or aggravated by any of the appellant's 
numerous service-connected disabilities, 
including chronic brain syndrome or 
residuals of an injury to the 
temporomandibular joint.  The report of 
examination should include a complete 
rationale for all opinions rendered.

6.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record and 
ensuring that all service-connected 
symptomatology is appropriately considered 
and evaluated.  If any benefit sought 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



